          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 1 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
MICHELLE LUGONES, TRICIA RIZZI, MARCUS :
SIEZING, CLAUDIA VASSALLO, DENISE                               :   Civil Case No.: 19-cv-02097
ALVARADO, MINOEE MODI, ISABELLE GRAY, :
KARINE SEWELL, and SONJA ROMANO,                                :
Plaintiffs, on behalf of themselves and as proposed             :   SECOND AMENDED CLASS
class representatives of a Class of similarly situated :            ACTION COMPLAINT
individuals, and                                                :
                                                                :
ANNE FLOURNOY,                                                  :   Jury Trial Demanded
   Plaintiff and member of the putative Class,                  :
                                                                :
                   v.                                           :
                                                                :
PETE AND GERRY’S ORGANICS, LLC and                              :
NELLIE’S FREE RANGE EGGS,                                       :
                                                                :
                                       Defendants.              :
                                                                :
                                                                :
--------------------------------------------------------------- X

        Plaintiffs Michelle Lugones, Tricia Rizzi, Marcus Siezing, Claudia Vassallo, Denise

Alvarado, Minoee Modi, Isabelle Gray, Karine Sewell, and Sonja Romano individually, and as

proposed class representatives on behalf of a similarly situated Class (the “Class” or

“Plaintiffs”), and Anne Flournoy, individually and as a member of the putative Class, by and

through their undersigned counsel, as and for their Complaint against Defendants Pete and

Gerry’s Organics, LLC, and Nellie’s Free Range Eggs (“Nellie’s” or “Defendants”), hereby

allege as follows:

                                        SUMMARY OF CLAIMS

        1.       The sale of eggs is big business. In 2014, total egg production value in the U.S.

was more than 10 billion dollars. In the last 20 years, per capita consumption has increased
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 2 of 65




annually as more Americans turn to eggs for an affordable source of protein. The egg industry

has reaped billions in profits.

       2.      Some of the biggest benefactors from this boom are egg sellers that deliver eggs

to consumers who seek assurances of consideration for the welfare of laying hens. Millions of

consumers spend more money to buy eggs produced by laying hens that they believe to be

treated more humanely than commercial-scale operations that intensively confine tens of

thousands of hens indoors.

I.     Nellie’s Eggs: Profits over Truth

       3.      A lie has two parts: (i) the intent to lie and (ii) the failure to notify the one being

lied to of the deception. Nellie’s knowingly lied to Plaintiffs and potential Class members and

perpetuated their deception through the sale of falsely advertised eggs to millions of consumers

in order to pad their bottom line.

       4.      Nellie’s is one of the largest sellers of eggs from self-described “free range”

laying hens. Based on Nellie’s self-presentation, via slogans and images on each carton of

Nellie’s eggs invoking love and green grass, consumers reasonably believe that Nellie’s “free

range” hens have meaningful access to the outdoors to range and forage.

       5.      It is against this backdrop that Nellie’s successfully dupes consumers into paying

higher prices for its eggs. With an agreement to supply all eggs to the Boston Red Sox for the

2019 baseball season, and reported revenue of $177 million in 2017, Nellie’s is poised for record

returns in 2019.

       6.      As detailed below, Plaintiffs believed they were buying and eating eggs from

laying hens that move around outside, forage in grass, and enjoy freedom from unnecessary pain

and distress. They believed this because it is what Nellie’s told them by advertising that it is



                                                -2-
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 3 of 65




selling eggs from “free range” hens provided “love,” “kindness,” “better lives,” “green grass,”

and “blue skies.” Likewise, on Nellie’s website, Nellie’s “guarantees . . . [laying hens] have

easy access to the outdoors with real grass to peck, play and dust bathe.” (emphasis added).

       7.      Nothing could be further from the truth. The harsh reality is that Nellie’s crams

and stuffs hens—sensitive, intelligent animals, who feel pain acutely and who in natural

environments will form complex social bonds—into sheds up to 20,000 at a time.                 This

overcrowding prevents them from extending their wings, foraging or making their way to the

outdoor space Nellie’s advertises so prominently. Such confinement leads to stress and trauma

that in turn causes them further pain in the form of fighting, feather pecking and self-mutilation.




       8.      To eke out profits from hens kept in these conditions, Nellie’s condones the

systematic mutilation of laying hens’ beaks. This mutilation causes lifelong pain and suffering

and inhibits natural behaviors. These mutilated, crowded hens then lay an egg once a day, every

day, for thirteen months. After only thirteen months, these hens are broken down and depleted

                                                -3-
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 4 of 65




of the calcium needed to lay eggs strong enough to make it to market. Once their value to

Nellie’s declines, Nellie’s sells them to slaughterhouses and live markets that kill them, scared

and in pain, alongside hens raised by sellers whose practices Nellie’s tells consumers they are

avoiding.

       9.      Consumers pay more for Nellie’s eggs than eggs advertised without the same

vivid slogans, descriptions and imagery regarding animal welfare. Other egg producers that keep

tens of thousands of hens intensively confined indoors do not advertise their “free range” eggs

alongside slogans, descriptions and images invoking “love,” “kindness,” “better lives,” “green

grass,” and “blue skies.”

       10.     Consumers pay more because of Nellie’s lies.         These lies violate consumer

protection laws and subject Nellie’s to monetary penalties and equitable and injunctive orders.

Nellie’s must cease falsely advertising the degree of outdoor access, foraging, love, kindness,

better lives, green grass and humane treatment it provides laying hens or else treat hens as

advertised.

       11.     Nellie’s fictions of outdoor foraging, green grass, blue skies, and love and

kindness are exposed. Plaintiffs refuse to allow this con to continue.

                                    JURISDICTION AND VENUE

       12.     The jurisdiction of this action arises under diversity of citizenship, which is

codified pursuant to 28 U.S.C. § 1332 because there is diversity of residence of the named

parties. Plaintiffs Michelle Lugones, Tricia Rizzi, Marcus Siezing, Claudia Vassallo and Anne

Flournoy are citizens and residents of New York. Plaintiff Denise Alvarado is a citizen and

resident of California. Plaintiff Karine Sewell is a citizen and resident of Maryland. Plaintiff

Minoee Modi is a citizen and resident of Massachusetts. Plaintiff Isabelle Gray is a citizen and



                                               -4-
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 5 of 65




resident of Georgia.    Plaintiff Sonja Romano is a citizen and resident of North Carolina.

Defendants are residents of and incorporated in New Hampshire, and this action involves an

amount in controversy in excess of $75,000, exclusive of interest and costs. The Court also has

jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d), because the proposed

Class has more than 100 members, contains at least one member of diverse citizenship from

Defendants, and the amount in controversy exceeds $5 million.

       13.     The Court has personal jurisdiction over Defendants because they conduct

business in New York and a substantial portion of the events and omissions giving rise to this

action took place in New York, New York. By way of only one example supporting the Court’s

personal jurisdiction over Defendants, they market and sell thousands, if not millions, of eggs

throughout New York and Manhattan on a daily basis. Plaintiffs purchased eggs from Nellie’s in

stores located in Manhattan as well as other parts of New York. The deceptive practices,

misrepresentations and omissions alleged herein were contained on Nellie’s packaging and

cartons of eggs sold on a daily basis uniformly to consumers throughout New York.

       14.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 because a substantial part of the events and omissions giving rise to this action occurred in

this district, and because Defendants operate and conduct business in this district on a regular

and daily basis.

       15.     On April 29, 2019, Plaintiffs mailed notice letters to Defendants in accordance

with the procedural notice requirements of the Massachusetts Consumer Protection Act, Mass.

Gen. Laws Ann. ch. 93A §§1, et seq. and Georgia’s Fair Business Practices Act, Ga. Code Ann. §

10-1-390, et seq.




                                              -5-
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 6 of 65




                                             PARTIES

       16.      Plaintiffs and proposed class representatives Michelle Lugones and Marcus

Siezing, husband and wife domiciled in New York, strive to make ethical purchasing decisions.

To them, humane treatment of animals is a priority. Marcus, for example, grew up spending his

summers on a farm. Convinced by the images and words seen on cartons of Nellie’s eggs, they

both purchased Nellie’s eggs from their local Whole Foods in Tribeca, New York. Together,

they purchased them regularly between 2017 and 2018.             Before purchasing Nellie’s eggs,

Michelle and Marcus relied on a combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels B and C (as shown in paragraph 46).

Encouraged by Defendants’ product packaging, Michelle and Marcus believed themselves to be

purchasing eggs sourced from small farms providing all chickens with space to move around

both indoors and outdoors, as well as freedom from chick culling, beak-cutting, calcium

depletion and sale to commercial slaughterhouses and live markets. A check of Defendants’

website reinforced these representations. But had they known the truth, Michelle and Marcus

would not have paid premium prices for Nellie’s eggs. Michelle and Marcus would only

consider purchasing Nellie’s eggs in the future if Defendants were to treat chickens in a manner

consistent with their advertising.




                                                 -6-
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 7 of 65




       17.      Plaintiff and proposed class representative Tricia Rizzi, domiciled in New York,

purposefully spends more on eggs in order to ensure she is supporting humane animal husbandry

practices. Every animal, in Tricia’s view, should be able to feel like an animal in his or her

natural environment. After first seeing the advertising on cartons of Nellie’s eggs more than five

years ago, Tricia regularly purchased Nellie’s eggs from a number of stores in her hometown of

Massapequa, New York. She encouraged her friends to do the same. Before purchasing Nellie’s

eggs, Tricia relied on a combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

            Images consistent with those on Carton Panels B, C, and D (as shown in paragraph

             46).

Because of these slogans and images—particularly the use of slogans and images invoking

“love”—Nellie’s eggs were the only ones that gave Tricia the impression they came from loving

family farms that offered chickens freedom to roam inside and outdoors, as well as freedom from

chick culling, beak-cutting, calcium depletion and sale to commercial slaughterhouses and live

markets. Had she known the truth, Tricia would not have paid premium prices for Nellie’s eggs.

Tricia would only consider purchasing Nellie’s eggs in the future if Defendants were to treat

chickens in a manner consistent with their advertising.

       18.      Plaintiff and proposed class representative Claudia Vassallo, domiciled in New

York, is one of the friends Tricia encouraged to purchase Nellie’s eggs. Before purchasing

Nellie’s eggs, Claudia relied on a combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”



                                               -7-
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 8 of 65




            “WE LOVE OUR HENS”

            “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

            “OUTDOOR FORAGE”

            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels B and C (as shown in paragraph 46).

Because of these and other images and descriptions on each carton of Nellie’s eggs—particularly

those slogans and images invoking “love” and “kindness”—Claudia believed Nellie’s offered

chickens freedom to roam inside and outdoors, as well as freedom from chick culling, beak-

cutting, calcium depletion and sale to commercial slaughterhouses and live markets. Claudia

purchased Nellie’s eggs for more than three years. If she had known the truth—that, for

example, instead of having the ability to roam freely outdoors, Defendants source their eggs from

farms that cram approximately 20,000 hens into an over-crowded shed—she would never have

paid premium prices for Nellie’s eggs. Claudia would only consider purchasing Nellie’s eggs in

the future if Defendants were to treat chickens in a manner consistent with their advertising.

       19.      Plaintiff and proposed class representative Denise Alvarado, domiciled in

California, believed Nellie’s to be a humane and uniquely caring egg producer. Denise bought

Nellie’s eggs exclusively for several years at a Safeway in Petaluma, California. Before

purchasing Nellie’s eggs, Denise relied on a combination of slogans, descriptions, and images

including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”



                                                 -8-
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 9 of 65




            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels B and C (as shown in paragraph 46).

A lifelong lover of animals, Denise does not eat meat and is extremely careful about choosing

humanely sourced products. By purchasing eggs from a company that claimed to “love” its

hens—and by encouraging friends to do the same—Denise believed that she was supporting an

egg seller that provided chickens freedom to roam with access to grass, and freedom from chick

culling, beak-cutting, calcium depletion and sale to commercial slaughterhouses and live

markets. Had she known the truth—that Nellie’s crams hens into over-crowded sheds where

they suffer—she would not have paid premium prices for Nellie’s eggs. Denise would only

consider purchasing Nellie’s eggs in the future if Defendants were to treat chickens in a manner

consistent with their advertising.

       20.      Plaintiff and proposed class representative Minoee Modi, domiciled in

Massachusetts, is transitioning to veganism. She no longer eats meat or milk, and seeks out egg

sellers that she believes raise hens humanely. Before purchasing Nellie’s eggs, Minoee relied on

a combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

            Images consistent with those on Carton Panels A and B (as shown in paragraph 46).

Because of these claims of “better lives” and “love,” as well as imagery depicting loving human

interactions with hens, Minoee was led to believe Nellie’s was making a higher promise than just



                                                 -9-
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 10 of 65




“cage free” or “free range.” Instead, Minoee believed she had found an egg seller that treated

chickens like companion animals in a family, providing them freedom to roam with access to

grass as well as freedom from chick culling, beak-cutting, calcium depletion, sale to commercial

slaughterhouses and live markets, and from any other actions inconsistent with a common sense

understanding of love. This trust in Nellie’s advertising was reinforced by Nellie’s premium

prices. Had she known the truth, Minoee would not have paid Nellie’s premium prices. Minoee

would only consider purchasing Nellie’s eggs in the future if Defendants were to treat chickens

in a manner consistent with their advertising.

       21.      Plaintiff and proposed class representative Isabelle Gray, domiciled in Georgia,

chooses to spend more money from her limited budget in order to purchase eggs from hens who

she believes live more natural lives. She does not believe hens are meant to live crammed

together in a shed. Before purchasing Nellie’s eggs, Isabelle relied on a combination of slogans,

descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

            Images consistent with those on Carton Panels A, B, C and D (as shown in paragraph

             46).

These representations convinced Isabelle that Nellie’s allowed chickens to live in more natural

environments, with viable access to fresh air and open pastures and freedom from chick culling,

beak-cutting, calcium depletion and sale to commercial slaughterhouses and live markets.

Isabelle’s trust in Nellie’s advertising was reinforced by visits to Nellie’s website, where she saw

additional videos, images and descriptions with these same messages. Had she known the truth,



                                                 - 10 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 11 of 65




Isabelle would not have paid premium prices for Nellie’s eggs. Isabelle would only consider

purchasing Nellie’s eggs in the future if Defendants were to treat chickens in a manner consistent

with their advertising.

       22.      Plaintiff and proposed class representative Karine Sewell, domiciled in

Maryland, grew up playing with hens in her grandmother’s backyard. When she saw the images

on Nellie’s cartons of a little girl holding hens outside, she was reminded of her own childhood.

Before purchasing Nellie’s eggs, Karine relied on a combination of slogans, descriptions, and

images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels B, C, and D (as shown in paragraph

             46).

These images, slogans, and descriptions led Karine to purchase Nellie’s eggs at Safeway and

Food Lion in Waldorf, Maryland for years. Because of Nellie’s slogans and images invoking

“love,” she believed that the chickens lived in small farms like her grandmother’s—not trapped

in a packed shed, and with freedom from chick-culling, beak-cutting, calcium depletion and sale

to commercial slaughterhouses and live markets. Had she known the truth, Karine would never

have paid premium prices for Nellie’s eggs. Karine would only consider purchasing Nellie’s

eggs in the future if Defendants were to treat chickens in a manner consistent with their

advertising.



                                                - 11 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 12 of 65




       23.      Plaintiff and proposed class representative Sonja Romano, domiciled in North

Carolina, began purchasing Nellie’s eggs in Davidson, North Carolina after her daughter

expressed interest in vegetarianism due to her love of animals. Sonja, along with her daughter,

put in effort to learn more about where their food comes from. Before purchasing Nellie’s eggs,

Sonja relied on a combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels A, B, and D (as shown in paragraph

             46).

Sonja and her daughter were led to believe Nellie’s gives chickens love, the realistic opportunity

to forage outside, and freedom from culling, beak-cutting, calcium depletion and sale to

commercial slaughterhouses and live markets. Had she known the truth, Sonja would never have

paid premium prices for Nellie’s eggs. Sonja would only consider purchasing Nellie’s eggs in the

future if Defendants were to treat chickens in a manner consistent with their advertising.

       24.      Plaintiff and member of the putative Class, Anne Flournoy, is domiciled in New

York and has been passionate about buying eggs laid by hens raised humanely since gathering

eggs from her grandfather’s farm as a child. Anne purchases Nellie’s eggs in Greenwich, New

York to supplement the eggs she purchases from local farms and the produce she and her




                                                - 12 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 13 of 65




husband grow in their home garden.           Before purchasing Nellie’s eggs, Anne relied on a

combination of slogans, descriptions, and images including:

            “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

            “WE LOVE OUR HENS”

            Claims that “[m]ost hens don’t have it as good as Nellie’s,” and that in contrast to

             deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on

             plenty of green grass.”

            Images consistent with those on Carton Panels B and C (as shown in paragraph 46).

These slogans, images and descriptions reminded her of her grandfather’s farm. The little girl

hugging a hen on cartons of Nellie’s eggs was reminiscent of Anne’s relationship to her

grandfather’s hens. As a result of this advertising—and the prominent use of the word “love”—

Anne imagined Nellie’s sourced its eggs from similar small farms, where chickens would have

freedom to roam, as well as freedom from chick culling, beak-cutting, calcium depletion and sale

to commercial slaughterhouses and live markets. Had she known the truth, Anne would never

have paid premium prices for Nellie’s eggs. Anne would only consider purchasing Nellie’s eggs

in the future if Defendants were to treat chickens in a manner consistent with their advertising.

       25.      Pete and Gerry’s Organics, LLC is a New Hampshire limited liability company

headquartered in Monroe, New Hampshire. Pete and Gerry’s is one of the nation’s largest sellers

of eggs, with $177 million in reported sales revenue in 2017. The “Gerry” in Pete and Gerry’s is

Gerry LaFlamme. The “Pete” is Pete Stanton. Mr. Stanton is a cousin of Gerry LaFlamme’s

wife. Jesse LaFlamme, the son of Gerry LaFlamme, is an owner and the CEO of Pete and

Gerry’s Organics, LLC.




                                                - 13 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 14 of 65




       26.     Nellie’s Free Range Eggs is an entity controlled by Pete and Gerry’s Organics,

LLC and has the same corporate address. Pete and Gerry’s Organics, LLC uses the Nellie’s Free

Range Eggs corporate identity to conduct various businesses, including a new partnership with

the Boston Red Sox. Jesse LaFlamme also heads Nellie’s Free Range Eggs.

       27.     Defendants sell Nellie’s eggs in more than 9,600 retailers across the country. As

of 2017, Nellie’s represented that it produces its eggs through a network of “family” farms

located in 12 states, including New York, Pennsylvania, New Jersey and Vermont.

       28.     Defendants represent that Nellie’s produces millions of cartons of eggs a year.

Upon information and belief, the eggs sell for between $4 and $6, or more, a carton.

                    BACKGROUND AND FACTUAL ALLEGATIONS

I.     Chickens Are Sensitive, Inquisitive Animals Who Suffer if They Cannot Meet Their
       Physical, Behavioral and Social Needs
       29.     Chickens are highly sensitive and inquisitive animals.

       30.     Young chicks are capable of discriminating quantities and grasping simple

arithmetic concepts. For example, days-old chicks can identify the larger between sets of

different numbers of objects. When tested, they retain this ability even after testers hid the

objects behind opaque screens.      This suggests chicks are capable of simple addition and

subtraction.

       31.     Young chicks also exhibit varying degrees of object permanence—the ability to

understand objects continues to exist even when they cannot perceive those objects.           For

example, days-old chicks retain the ability to tell the difference between shapes that are missing

pieces and shapes that are merely partially hidden. Some chicks are even able to comprehend the

continued existence of objects that have been completely hidden—an even more advanced form

of object permanence.



                                              - 14 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 15 of 65




        32.    Adult chickens are capable of even more cognitively and emotionally complex

achievements. For example, chickens can perceive and predict time intervals. When encouraged

to peck at a computer screen in six-minute intervals in order to receive food, chickens show they

can estimate the passage of time by increasing their pecking frequency around the six-minute

mark.

        33.    Chickens can also rationally discriminate between future outcomes and resist

instant gratification to optimize future reward. When given a choice between a two-second delay

followed by access to food for three seconds and a six-second delay followed by access for 22

seconds, chickens can hold out for the larger reward.

        34.    Chickens likely retain short-term episodic memories. This is suggested both by

the cognitive abilities described above and by more direct testing. For example, chickens can

remember the trajectory of a hidden ball for up to 180 seconds.

        35.    Chickens are capable of empathy—the ability to be affected by and share the

emotional state of others. Hens watching their chicks exposed to even mildly negative stimuli

(such as air puffs) vocalize in distress, spend less time grooming their feathers and more time

standing alert, exhibit an increase in heart rate and exhibit lower eye and comb temperatures

(indicating constricted blood vessels and increased body core temperature). Hens exhibit similar

responses even when they cannot hear the chicks’ distressed vocalizations. This suggests the

hens can logically apply their knowledge of the unpleasant nature of air puffs.

        36.    Chickens pass cultural knowledge amongst themselves. Hens presented with a

mixture of safe yellow and tainted blue corn kernels actively steer their chicks to yellow kernels.

Hens who observe trained peers peck one of two keys for food learn to peck the same key.




                                              - 15 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 16 of 65




       37.     Chickens are acutely sensitive to temperature, pressure and pain. Accordingly,

chickens have evolved a number of instinctive behaviors that are essential to their well-being.

They preen their feathers (run their feathers through their beaks) to improve the feathers’ ability

to provide insulation. They “dust bathe” (roll or move around in dirt) to clean their skin and

feathers. They “roost” (perch on high surfaces) in order to feel safe. They spend significant

amounts of time foraging, exploring and pecking at food sources on natural ground. Because

chickens cannot perspire, they cool themselves by dunking their beaks in cold water or extending

and flapping their wings to ventilate their bodies and separate their feathers.

       38.     Unsurprisingly, given their cognitive, emotional, and physical abilities and needs,

chicken social interactions and hierarchies are complex. Hens and chicks begin calling to each

other before the chicks have hatched. Mature chicken communication consists of at least twenty-

four distinct vocalizations and a variety of displays. Chicken communication is “referential”—

meaning that chickens modify their vocalizations and displays in order to convey information to

others. For example, chickens will issue alarm calls of differing pitch and duration depending on

both the type of predator and type of chickens present. A male chicken is more likely to issue an

alarm call signaling aerial predators when hens are present.         Chicken communication also

demonstrates awareness of the perspectives of other animals—chickens will give longer alarm

calls when under cover of a tree or bush, suggesting they understand the aerial predator cannot

see them.

       39.     Each chicken is an individual with a distinct personality. Like humans, chickens

can be more or less outgoing, brave, shy, fearful or aggressive. Chickens’ personality quirks

shape their interactions with other chickens.       When placed together for the first time in

reasonably sized social groupings, hens establish dominance hierarchies (called “pecking



                                               - 16 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 17 of 65




orders”). Chickens can recognize individuals, and distinguish which chickens are—or are not—

part of their social group.     When placed in new social groups, hens observe relationships

between other hens and apply this information logically in order to inform their own interactions.

       40.       Provided with enough space and areas in which to efficiently escape or hide, hens

of a wide variety of personality types can harmoniously navigate the social dynamics of a

reasonably sized flock. The less space available, the more stressed hens become in establishing

and maintaining social dynamics and securing access to resources such as food, water, roosts and

space. Hens suffer physically and mentally if they have no efficient way to escape hens that are

more aggressive.

II.    Defendants Design Their Egg Cartons to Attract Consumers Who Care About
       Animal Welfare

       41.       A growing population of American consumers believes it is important that the

food industry treat farmed animals—including chickens—humanely. Many of these consumers

base their purchasing decisions on animal welfare. These consumers are willing to spend more if

it means that food sellers source their products from animals treated humanely. The food

industry is well aware of, and monitors and reports on, this trend.

       42.       Because of this, Nellie’s intentionally attempts to distinguish itself from other

large egg producers in the U.S.

       43.       Defendants, under the Nellie’s corporate identity, design their egg cartons to

appeal to these consumers. For example, cartons of Nellie’s eggs are emblazoned with a variety

of the following cheerful slogans and representations of animal care:

                “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”

                “WE LOVE OUR HENS”

                “THEY ROAM WHERE THEY PLEASE”


                                               - 17 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 18 of 65




                   “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”

                   “THE GRASS IS GREENER WHEN THERE IS ACTUALLY GRASS”

                   “A KINDER KIND OF EGG”

                   “BLUE SKY ABOVE, GREEN GRASS BELOW. JUST LIVIN’ THE DREAM.”

                   “OUTDOOR FORAGE”

          44.       The cartons also come with paragraph-length explanations of how Nellie’s eggs

are better—kinder—than the competition. For example, in explaining to consumers why “[m]ost

hens don’t have it as good as Nellie’s,” many cartons of Nellie’s eggs state that, in contrast to

deceptively-labeled “cage-free” eggs, Nellie’s hens “can peck, perch, and play on plenty of green

grass.”

          45.       To drive home this point, the email address on the carton, at which Defendants

invite customers to contact them, is kindnesscrew@nelliesfreerange.com.

          A.        Consumers do not view and interpret these slogans in the abstract

          46.       Consumers do not view—and interpret—these slogans in the abstract. Rather,

consumers view them alongside images of hens frolicking in lush, open fields:




Carton Panel A




                                                 - 18 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 19 of 65




Carton Panel B




Carton Panel C




Carton Panel D




                                     - 19 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 20 of 65




Carton Panel E




Carton Panel F

       47.       Plaintiffs reasonably interpreted these words and images—including the textual

and visual references to concepts such as “love” and “kindness”—to mean that Defendants do

not cause laying hens undue pain. Specifically, Plaintiffs believed these words and images

meant that Defendants let their hens engage in natural behaviors—stretching, roaming, foraging,

and dust bathing—on small farms, with easy access to green grass and freedom from the over-

crowding and stress found elsewhere. Plaintiffs believed that any egg seller that professes to


                                              - 20 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 21 of 65




“love” their hens would never engage in the behaviors described below, including the violent and

systematic slaughter of male chicks, beak mutilation, over-crowding, deprivation of natural

behaviors, deprivation of viable access to the outdoors, imposition of extreme stress, painful

malnourishment and premature sale to commercial slaughter.

       48.       Plaintiffs believed this because it is what Defendants firmly communicate to

customers. Defendants intend consumers to rely on these words and images as specific claims

about how Defendants treat their hens. If consumers have any doubts, Defendants invite them to

learn more on Nellie’s website.

       49.       Consumers taking Defendants up on their offer to investigate further on Nellie’s

website would encounter the guarantee that Defendants’ farms are exactly as they appear to be

on each carton of Nellie’s eggs.

       50.       A consumer visiting Nellie’s website in the past year would find links to videos

with the following text and imagery:

                A young boy holding a hen outside, with the text “A KINDER KIND OF EGG™

                 WATCH OUR CAGE-FREE HENS RUN”;

                A young girl holding a hen outside, with the text “WE LOVE OUR HENS,

                 YOU’LL LOVE OUR EGGS™ CHECK OUT OUR NEW VIDEO”;

                A “Cage Free” egg carton, with the text “UNDERSTANDING EGGS”; and

                A young boy, pictured in black-and-white, on a bicycle with a hen in its basket,

                 with the text “THE NELLIE’S STORY.”

       51.       The title of the first of these videos is “Certified Humane, Free Range Hens

outside on green grass.”      Jesse Laflamme, the “Chief Executive Farmer” for Defendants,

narrates. With wide shots, this video depicts open sprawling farms of green grass with hens



                                               - 21 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 22 of 65




outside, scratching and dust bathing. Laflamme discusses the hens’ access to the outside where

“they enjoy the sunshine and the green grass” and Defendants’ “belie[f] that hens should be

outside, they should be free range.” Laflamme further states that hens “just love being outside in

the grass, they love scratching, they love dust bathing, they love being able to roost and socialize

out in the sunshine. It’s where hens should be.” The video shows hens only in these expansive

outdoor spaces:




       52.     The title of the second video is “Hens are Friends.”            It depicts, in both

contemporary and vintage footage, small groups of hens outdoors frolicking with or eating from

the hands of children. The video also shows young children gathering eggs in what appears to be

a small henhouse. To drive home its message—“WE LOVE OUR HENS”—a boy stands amid a

green landscape and small buildings, surrounded by playful hens:




                                               - 22 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 23 of 65




       53.     The title of the third video is “Understanding Eggs.” It discusses “what goes into

making a good egg” and how to “know if an egg comes from a happy hen or even a healthy

one.” It discusses the difference between specialized egg labels: “all natural farm fresh,” “cage

free,” and “free range.” The narrator describes a “cage free” hen as “still liv[ing] inside a space

much like a large overcrowded warehouse”—deeming it “still a pretty grim existence” because

“she’ll never get to see the outdoors or have the environment she needs to act like a normal hen.”

For comparison, the video includes an image of a cage free farm:




                                              - 23 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 24 of 65




       54.     Defendants then contrast this image with descriptions of their own hens, who are

“happy” because they “get to live their lives like real hens. With access to pasture every day in

good weather, our hens can spread their wings, forage in the fields, or scratch at the dirt.” The

video includes a series of images purportedly depicting its farms:




                                              - 24 -
Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 25 of 65




                             - 25 -
Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 26 of 65




                             - 26 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 27 of 65




       55.     The title of the fourth video is “Jesse & Nellie Deliver Eggs By Bicycle.”

Nellie’s co-founder Carol Laflamme narrates. She describes, over imagery of sprawling fields,

Jesse Laflamme having a pet chicken at home named Nellie who would play in a sandpit, sit on

his lap and sit in the basket of his bicycle while he rode around to sell eggs to neighboring

families.

       56.     Defendants repeat, and elaborate on, these messages elsewhere on Nellie’s

website. Under a heading, “LIFE ON A FREE RANGE FARM,” Defendants tell consumers:

“Our happy hens are free to roam and strut throughout their wide open pasture. They peck at

bugs and flowers, cluck around in groups, and just live as free as a bird all day long.”

       57.     This section of Defendants’ website is accompanied by multiple images showing

hens in idyllic pastures, roaming at will:




                                               - 27 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 28 of 65




       58.      Under another heading, “OUR FREE RANGE HENS,” Defendants tell

consumers: “Nellie’s Free Range Hens are among the happiest hens on earth.             They love

spending their days in sunshine and laying nutritious eggs that simply taste better than factory-

farmed eggs.”

       59.      A video slideshow that accompanies this claim shows a little girl running and

playing with hens free to roam easily outdoors:




                                              - 28 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 29 of 65




       60.      Under another heading, “UNDERSTANDING FREE RANGE VS. CAGE-

FREE,” Defendants tell consumers: “Nellie’s hens have the freedom to move about their barns

and their adjoining pasture at will. Our hens live in a healthy, happy environment—just as it’s

meant to be!”

       61.      An image that accompanies this section of Defendants’ website shows hens

streaming out of their barn into the outdoors:




       62.      Under another heading, “WE TREAT OUR HENS LIKE FRIENDS,” Defendants

tell consumers: “This means that our family farmers treat all of our free range hens like they

would treat any friend, with love and gratitude.”

       63.      An image that accompanies this claim shows a little girl hugging a hen, in front of

a flock of hens roaming outdoors:




                                                 - 29 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 30 of 65




       64.       In a section of their website that asks: “What is Free Range?” Defendants tell

consumers their “free range environment . . . guarantees that on every one of our small, free

range farms:

                Hens live in ‘floor barns’ (i.e. no cages or levels) and have plenty of space
                 to perch and socialize.
                They have easy access to the outdoors with real grass to peck, play and
                 dust bathe.
                They have access to antibiotic free feed and fresh water 24/7.
                And much more.” (emphasis added)

       65.       Above this page, a banner ad claims Defendants’ hens have a “STRESS FREE

ENVIRONMENT”:




                                                - 30 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 31 of 65




        66.     Nellie’s website champions Defendants’ conduct as the gold standard of egg

production, stating “if there was a better way to raise them — we’d be doing it.”

        67.     In all, Defendants’ website has a clear, uniform guarantee for consumers. This

guarantee is that consumers should understand the slogans, images and statements on each

carton of Nellie’s eggs both seriously and literally.

III.    Contrary to Their Claims, Defendants Give Their Chickens Only Short, Cruel Lives
        in Cramped, Highly Stressful Environments that Often Provide No Viable Outdoor
        Access

        68.     Defendants’ work to convince consumers they uniquely provide chickens more

“love” and “kindness” than the competition, or that they provide chickens loved, happy, healthy,

and low-stress lives is deceptive. Instead of space to stretch, flap their wings, forage, dust bathe

and enjoy functional social interactions, Defendants provide hens cramped, stressful

environments, lacking meaningful access to the outdoors or to sunlight. These hens have their

beaks mutilated when they are one day old. Defendants deprive them necessary vitamins and

nutrients.    They lay an egg a day, every day, for most of their lives.        After Defendants’

overworked, crowded and malnourished hens prematurely deplete themselves of calcium,

Defendants sell them to slaughter.

        69.     The male chicks born at hatcheries Defendants contract with fare no better. They

are violently killed shortly after birth.




                                                - 31 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 32 of 65




          A.    Defendants Condone Killing Male Newborn Chickens

          70.   The life cycle of the chickens kept by Defendants starts with death. Defendants

contract with hatcheries to breed chickens. Once the chicks hatch, they are sorted by sex. The

female chicks are marked for life as laying hens and are transported to pullet houses when they

are one day old. They are warehoused at pullet houses until they can lay eggs. The male chicks

are systematically and gruesomely killed.

          71.   By Defendants’ admission, these hatcheries may use any one of the many

methods condoned by the American Veterinary Medical Association (AVMA) to kill these male

chicks.

          72.   These methods include the most common method used to kill male chicks:

Maceration. Maceration entails running the male chicks, fully conscious, through a machine

with rotating blades similar to a wood-chipper.       The AVMA condones maceration as one

acceptable killing method both because it is “almost” instantaneous and because “[l]arge

numbers of animals can be killed quickly.” The AVMA cautions that if chicks are not delivered

to the macerator correctly, there can be a “backlog of chicks at the point of entry into the

macerator.” This can cause “injury, suffocation, or avoidable distress to the chicks before

maceration.”

          73.   Another AVMA-condoned killing method is exposing chicks to carbon dioxide

(CO2). It can take minutes of exposure to kill day-old chicks exposed in batches. Because

immature chicks’ respiratory systems are not fully developed, the AVMA warns that “high CO2

concentrations, combined with extended exposure times” may need to be accompanied by a

secondary killing method. Death via CO2 exposure may lead to prolonged suffering.




                                             - 32 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 33 of 65




       74.       Death via exposure to CO2 is painful. Before death, exposure to CO2 can cause

carbonic acid to form in the nose and eyes. Carbonic acid is an irritant that is acutely painful and

causes air hunger, a distressing condition in which an individual feels they are not getting enough

air. The AVMA acknowledges that, because of the convulsions induced by CO2 exposure, this

killing method can “be disconcerting for observers.”

       75.       Exposure to carbon monoxide, nitrogen, or argon—other condoned methods—can

also induce distress and convulsions before death. In chickens, these gases cause convulsive

wing flapping. Use of either nitrogen or argon to kill chickens requires exposure for more than

three minutes.

       76.       Plaintiffs believe that Defendants’ use or condoning of these practices is

deceptive in light of their claims—made prominently on each carton of Nellie’s eggs—that,

unlike other egg sellers, they uniquely provide chickens with more “love” and “kindness,”

including freedom from unnecessary pain and distress.

       B.        Defendants Require All Hens They Keep Have Their Beaks Mutilated

       77.       The surviving chicks all have their beaks “trimmed” at one-day old at what

Defendants refer to as “our small family pullet farms.” Beak “trimming” is a euphemism for

cutting or searing off approximately one-quarter of a chicken’s upper—or both upper and

lower—beak.

       78.       Chicken beaks are particularly complex and sensitive sensory organs. The tips of

chicken beaks contain clusters of highly sensitive mechanoreceptors. These mechanoreceptors

are capable of feeling acute pain. Left fully intact, chickens use their beaks to engage in precise

tactile behaviors. In nature, chickens will spend more than 60 percent of their time engaging in

instinctive foraging behaviors—pecking and scratching at potential food sources.



                                               - 33 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 34 of 65




       79.     Hot blades often used to sever beaks can damage nerves two to three millimeters

away from the cut site due to the high temperature of the blade. Any method can cause abnormal

nerve growths to develop near the end of the nerve stump. These abnormal growths exhibit

similar spontaneous discharge patterns seen in human amputees experiencing phantom limb pain,

and it is likely that chickens experience chronic pain as a result of beak amputations.

       80.     Defendants state that “we recently began transitioning” to an infrared beak cutting

method. This method of beak cutting still generally requires hens be restrained by the head and

suspended.

       81.     Beak cutting—by any method—reduces sensory function due to removal of

mechanoreceptors. The mutilated beak mostly lacks physical sensation. This deprives mutilated

hens of the ability to experience a full range of instinctive foraging behaviors. Hens that have

had their beaks cut spend more time engaged in passive behaviors, such as resting and standing,

instead of more natural, active behaviors. Beak-cut hens also engage in more guarding behaviors

associated with pain.

       82.     Beak-cut hens suffer from a variety of other maladies. Their ability to consume

food is impaired. This is both because beak-cut chickens have greater mechanical difficulty in

feeding and because they likely feel increased pain and discomfort caused by tissue, nerve and

sensory receptor damage.      In addition, studies have shown beak-cut chickens are further

discomforted by being unable to effectively rid themselves of lice—likely because they are

slower to respond and less effective at preening their feathers.

       83.     Beak cutting is not a necessary evil. More humane flock management practices

allow hens to be kept with intact beaks. While the ostensible purpose of beak cutting is to

prevent severe feather pecking, self-mutilation and cannibalism among farmed hens, beak cutting



                                               - 34 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 35 of 65




is only a requirement in farms that house hens in dysfunctional social groupings and

environments lacking crucial resources. Farms that do not subject hens to extreme density and

stress; manage pollutants; include more sheltering areas, warmer lighting, and environmental

enhancements such as pecking blocks and appropriate perches; and adequately stimulate feeding

and foraging behavior—including via adequate nutrition and suitable litter—do not need to cut

hens’ beaks.

       84.     Plaintiffs believe that Defendants’ use or condoning of these practices is

deceptive in light of their claims—made prominently on each carton of Nellie’s eggs—that,

unlike other egg sellers, they uniquely provide laying hens with more “love” and “kindness,”

including freedom from unnecessary pain and distress.

       C.      Hens Kept by Defendants Are Crammed Tightly Together in Sheds

       85.     Once they can lay eggs, these hens are sent to the contract farms Defendants brag

about on each carton of Nellie’s eggs.

       86.     At these farms, approximately 20,000 hens are crammed together in a single shed.

They are limited to only 1.2 square feet of floor space each, if that. Visitors to these sheds have

difficulty walking without stepping on hens.           This arrangement is far from the images

Defendants sell the public on their egg cartons:




                                              - 35 -
Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 36 of 65




                             - 36 -
Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 37 of 65




                             - 37 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 38 of 65




       87.     Confinement to such restricted space actively harms hens. It prevents hens from

performing many natural behaviors, such as extending their wings, stretching their necks to

forage, moving about, dust bathing, or properly roosting and resting. The ability to move

through a variety of natural postures is important for overall bone and muscle strength, and

reduces the risk of other issues such as painful foot lesions and deformations. Inability to

perform these activities causes distress, trauma and illness.

       88.     Forcing so many hens together also causes psychological harm, which in turn

leads to additional physical harm.      Hens cannot maintain a natural pecking order at this

population density. Instead, many stressed hens will violently enforce ad-hoc social dynamics to

secure access to the limited space and resources available. Other hens will suffer from bullying

and from being pecked. Defendants exacerbate these conditions by not offering sufficient hiding

places that would permit hens to efficiently escape aggression.

       89.     Many of the hens kept by Defendants suffer feather loss. Missing feathers are

often caused by injuries inflicted either by hens who are more dominant or by self-mutilation, in

which hens will pluck their own feathers due to stress or inadequate diet.

       90.     Hens whose movements are so severely restricted in this manner are likely to

develop osteoporosis, bone fractures, painful foot lesions and other deformities.        Relative

inactivity and inadequate nutrition cause and exacerbate these conditions.

       91.     Confining so many hens together frequently causes the hens to engage in

excessive vocalization. As a result, the noise level is often cacophonous. This is another harm to

the hens. Chickens are highly sensitive to sound. Unlike humans, they can detect both low-and-

high frequency sounds at a wide range of pressure levels. Excessively noisy environments cause




                                               - 38 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 39 of 65




chronic stress to hens, which can lead to overproduction of adrenal hormones and suppression of

the immune system.

       92.     Plaintiffs believe that Defendants’ use or condoning of these practices is

deceptive in light of their claims—made prominently on each carton of Nellie’s eggs—that,

unlike other egg sellers, they uniquely provide laying hens with more “love” and “kindness,”

including freedom from unnecessary pain and distress, adequate space, and freedom to roam.

       D.      Many Hens Defendants Keep Never See the Outdoors

       93.     Many of the hens kept by Defendants never access the outdoor space featured so

prominently on cartons of Nellie’s eggs. At some of Defendants’ farms, hens can only get

outside through small hatches cut at intervals along the sides of the shed:




                                               - 39 -
Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 40 of 65




                             - 40 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 41 of 65




       94.     These hatches are closed all winter and during inclement weather.          Even in

pleasant weather, these hatches are closed at night and not opened until 1:00 p.m. the next day.

       95.     These hatches are window-dressing. Because Defendants cram so many hens

inside one shed and prevent the hens from engaging in functional social dynamics, hens that are

far away from these hatches cannot access them without pushing past many thousands of other

frantic hens, who may be more socially dominant.

       96.     Many of these hens will never access the hatches and so will never see or feel

grass, soil, fresh air, or sunlight. For these hens, the distance and crowd of hens it would be

necessary to push through to get to the hatches acts as a permanent deterrent.

       97.     The overcrowding Defendants force on these hens exacerbates the problem.

Because the hens learn to aggressively protect their tiny spaces, any hen attempting to reach

these hatches risks attacks from other hens.


                                               - 41 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 42 of 65




       98.     Plaintiffs believe that Defendants’ use or condoning of these practices is

deceptive in light of their claims—made prominently on each carton of Nellie’s eggs—that,

unlike other egg sellers, they uniquely provide laying hens with more “love” and “kindness,”

including meaningful freedom to roam and access to the outdoors.

       E.      Defendants Kill Hens After Their Value Quickly Diminishes

       99.     Hens kept by Defendants lay an egg a day, every day, starting when they are 17 to

18 weeks old. This lasts only 13 months. After 13 months, this high rate of egg laying has

depleted the hens of calcium and worn out their reproductive systems.          When hens lack

sufficient calcium to continue egg laying, they will drain calcium from their own bones. This

condition—known as hypocalcemia—causes osteoporosis, bone fractures, weakness, paralysis,

and sudden death.

       100.    Another symptom of hypocalcemia is that hens lay fewer eggs. The eggs they do

lay become more thin, fragile, and prone to breaking.

       101.    Calcium depletion—hypocalcemia—after 13 months is not a natural part of a

hen’s life cycle.   It is a condition caused by overproduction, dietary vitamin and mineral

imbalances, and lack of access to direct sunlight needed to activate vitamin D and to aid in

calcium absorption. Stress exacerbates hypocalcemia.

       102.    Hypocalcemia marks the beginning of the end for these hens. Broken eggs, in the

words of a Nellie’s supplier, “leech into the profits.” Consumers may have assumed, based on

Defendants’ advertising, that “love” would mean feeding and housing retired hens, or adopting

the hens out to sanctuaries. Defendants reject these options.

       103.    Defendants reject these options because “it would prevent us from achieving our

broader aim of building a sustainable business” (what Defendants state on their website) and



                                              - 42 -
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 43 of 65




because “feed is very expensive” (what one of Defendants’ suppliers told a visitor to one of their

farms).     Instead, Defendants choose to sell their hens for use by slaughterhouses and live

markets.

          104.   In an effort to disclaim any responsibility for conditions they know conflict with

their product packaging, Defendants state that, once they sell their hens to a slaughterhouse or a

live market, “the hens belong to that company.”

          105.   At live markets, hens often live in the conditions Defendants tell consumers they

deplore. It is standard practice for live markets to pack hens into crates and cages for extended

periods, deprive hens of food or water and leave hens immersed in filth. After a live market

customer picks a hen, live market staff will likely weigh her upside down, with her head hanging

down, in a position that is distressing and fear-inducing because it prevents her from breathing

properly.

          106.   Killing methods used by slaughterhouses and live markets, some of which are

described above, include gassing (using agents such as CO2, carbon monoxide, nitrogen, and

argon), cervical dislocation (manually severing the spinal cord), electrocution, decapitation

(chopping off a hen’s head) and exsanguination (throat slashing to drain a hen’s blood).

          107.   Decapitation requires handling and restraint that causes hens extreme distress. It

also requires qualified personnel and expert maintenance of equipment in order to avoid

excessive pain. Qualified personnel and perfect maintenance of equipment are not always

present.

          108.   Electrical activity in a hen’s brain continues after her head is chopped off,

indicating that death is likely not instantaneous.




                                                - 43 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 44 of 65




       109.    Exsanguination, performed “properly,” requires a hen first be completely stunned

or unconscious before her throat is slashed.       Methods of stunning hens or rendering hens

unconscious are imperfect, and often lead to hens having their throats slashed while still alive.

This causes extreme anxiety, pain and distress. Methods of stunning hens or rendering hens

unconscious also cause distress or pain themselves. For example, electrical water bath stunning

requires forcing a live, conscious hen upside down by her legs into metal shackles. Poor shackle

design can cause significant pain—chickens have pain receptors in their legs—and lead to

painful pre-stun electric shocks.

       110.    Another common method of exsanguination involves use of killing cones. Killing

cones are typically trapezoid-shaped metal funnels into which a hen is shoved face down before

having her throat slashed. An inexpert or flawed slash will prolong the time until death and

cause her more pain and distress. She will kick and jerk while her blood is draining. If not

properly secured, spasms can flip her out of the cone onto the floor to thrash about before she

fully bleeds out.

       111.    Another common method, electrocution, often involves two steps. The first step

requires an electrical current to be passed through a hen’s head to induce unconsciousness. A

second current is then used to induce cardiac arrest. If electrodes are placed incorrectly—or if

the first step is neglected—she may be fully conscious during electrocution.

       112.    Another common method, cervical dislocation, requires grasping a hen’s legs or

wings and stretching her head by pulling on her head while rotating her skull, snapping her

spinal cord. Cervical dislocation does not always cause immediate unconsciousness, and when

performed improperly will cause pain, paralysis, and prolonged time to death. Proper execution

of cervical dislocation requires mastery of highly technical skills.



                                               - 44 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 45 of 65




       113.      The AVMA does not approve use of any of these killing methods for companion

animals—i.e., animals for whom the relationships between owners and animals merit

consideration.

       114.      It is possible that the live markets at which Defendants’ hens end up kill these

hens via even more prolonged, distressing and painful methods than those described above.

Manual blunt force trauma, gunshots, captive bolts, drowning and smothering are other methods

used to kill chickens.

       115.      Some live markets also sell hens, still alive and conscious, to individuals who will

kill them using whatever method that individual may choose.

       116.      The above scenarios represent situations in which everything goes “right” for

hens sold by Defendants. Hens sold to slaughterhouses and live markets, as these hens are, have

also been known to:

                Suffocate beneath other chickens in over-crowded conditions;

                Drown or be scalded alive after being forced into scalding tanks while still

                 conscious;

                Suffer and die from dehydration or exposure to heat or freezing temperatures

                 while being transported; or

                Suffer and die from sadistic abuse by slaughterhouse or live market staff.

       117.      Plaintiffs believe that Defendants’ enabling, use or condoning of these practices is

deceptive in light of their claims—made prominently on each carton of Nellie’s eggs—that,

unlike other egg sellers, they uniquely provide laying hens with more “love” and “kindness,”

including freedom from unnecessary pain and distress.




                                                - 45 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 46 of 65




       118.    After Defendants sell a flock of 20,000 hens, farm staff sweep, power wash and

sanitize the shed. At a pullet house, tens of thousands of newborn hens have had their beaks

newly cut. Their brothers are fed to a macerator. Defendants are ready for the next 20,000 hens

to move in.

                                   CLASS ACTION ALLEGATIONS

       119.    Plaintiffs seek redress in their individual capacities and on behalf of a Class

consisting of similarly situated consumers. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2) or (b)(3),

Plaintiffs seek Class certification of a Class defined as follows:

       All individuals in the U.S. who purchased Nellie’s eggs in the last three years.

       120.    Plaintiffs reserve the right to amend or modify the Class definition with greater

specificity or subclass divisions after discovery.

       121.    Excluded from the Class are: (i) any judge presiding over this action and their

family members; (ii) Nellie’s, its subsidiaries, successors, or any entity in which Nellie’s or Pete

and Gerry’s or its parent companies may have a controlling interest, Nellie’s current or former

employees, officers, or directors; (iii) persons that properly exclude themselves from the Class;

and (iv) the legal representatives, successors, or assignees of any properly excluded persons.

       122.    Numerosity. The potential Class members as defined are so numerous and

diversely located throughout the U.S. that joinder of all Class members is impracticable. While

the exact number of Class members is unknown because such information is in the exclusive

control of Nellie’s and retailers that sell its eggs, upon information and belief, the Class is greater

than 100 individuals.




                                                - 46 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 47 of 65




       123.   Commonality. There are questions of law and fact common to Plaintiffs and the

Class that predominate over any questions affecting only individual Class members. These

common questions of law and fact include, inter alia, whether:

                     Nellie’s violated New York’s General Business Law § 349;

                     Nellie’s violated New York’s General Business Law § 350;

                     Nellie’s violated California’s Unfair Competition Law - California

                      Bus. & Prof. Code § 17200, et seq.;

                     Nellie’s violated California’s False Advertising Law - California

                      Bus. & Prof. Code § 17500, et seq.;

                     Nellie’s violated Maryland’s Unfair or Deceptive Trade Practices

                      Law, Md. Code Ann., Com. Law § 13-301, et seq.;

                     Nellie’s violated North Carolina’s Unfair and Deceptive Trade

                      Practices Law, N.C. Gen. Stat. § 75-1.1, et seq.;

                     Nellie’s violated Massachusetts’s Consumer Protection Act, Mass.

                      Gen. Laws Ann. ch. 93A, § 1, et seq.;

                     Nellie’s violated Georgia’s Fair Business Practices Act , Ga. Code

                      Ann. § 10-1-390, et seq;

                     Nellie’s engaged in, and continues to engage in, unlawful,

                      fraudulent, and unfair practices that are substantially likely to

                      mislead the public, and therefore members of the Class;

                     Nellie’s has engaged in and continues to engage in unlawful,

                      fraudulent, and unfair practices, including by representing to the




                                              - 47 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 48 of 65




                      public, and Class members, that it provides eggs from laying hens

                      that are raised humanely, with adequate outdoor access and space;

                     Nellie’s fraudulently and unfairly misrepresents to Class members

                      that Nellie’s had the ability to and would in fact ensure that it

                      provides eggs from hens that are raised humanely, with adequate

                      outdoor access and space;

                     Nellie’s fraudulent and unfair misrepresentations to Class members

                      allowed Nellie’s to cover up its horrific and cruel treatment of

                      laying hens such that Nellie’s has committed fraud against

                      consumers and the public;

                     Nellie’s deceptive conduct resulted in profits and pecuniary gain

                      received from consumers, including Class members;

                     Class members are entitled to damages under New York,

                      California, Georgia, Maryland, Massachusetts, and North Carolina

                      state consumer laws;

                     Declaratory and injunctive relief is available in this action;

                     Plaintiffs and Class members are entitled to injunctive relief,

                      attorneys’ fees, and costs; and

                     Class members are entitled to equitable or any other forms of

                      relief.

       124.    Typicality. Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs and

Class members were exposed and subjected to Nellie’s uniform practices and policies

surrounding its representations to the public it provides eggs from hens that are raised humanely,



                                              - 48 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 49 of 65




with adequate outdoor access and space, that has resulted in, and will continue to cause,

irreparable harm but for immediate action by the Court.

        125.     Adequacy of Representation. Plaintiffs will fairly and adequately represent and

protect the interests of the Class members. Plaintiffs’ counsels are competent and experienced in

litigating class actions.

        126.     Superiority of Class Action. A class action is superior to other available methods

for the fair and efficient adjudication of this controversy because joinder of all of the Class

members is impracticable. Furthermore, the adjudication of this controversy through a class

action will avoid the possibility of inconsistent and potentially conflicting adjudication of the

asserted claims. There will be no difficulty in the management of this action as a class action.

        127.     Injunctive and Declaratory Relief. Nellie’s practices are uniform as to all Class

members. Nellie’s has acted or refused to act on grounds that apply generally to the Class, so that

final injunctive or declaratory relief is appropriate with respect to the Class as a whole.

                                      CAUSES OF ACTION

               First Cause of Action: Violations of the General Business Law § 349
                      (On Behalf of Plaintiffs Michelle Lugones, Tricia Rizzi,
                Marcus Siezing, Claudia Vassallo, Anne Flournoy and the Class)

        128.     Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

        129.     Defendants’ acts and practices are not unique to the parties and have a broader

impact on the public.

        130.     Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and misleading. The truth is that Defendants offer many chickens only



                                                - 49 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 50 of 65




short and miserable lives during which—if they are not violently killed shortly after birth—they

are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.

         131.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above.

         132.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         133.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         134.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

            Second Cause of Action: Violations of the General Business Law § 350
                   (On Behalf of Plaintiffs Michelle Lugones, Tricia Rizzi,
              Marcus Siezing, Claudia Vassallo, Anne Flournoy and the Class)

         135.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

         136.   Defendants’ acts and practices are not unique to the parties and have a broader

impact on the public.




                                               - 50 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 51 of 65




         137.   Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and misleading. The truth is that Defendants offer many chickens only

short and miserable lives during which—if they are not violently killed shortly after birth—they

are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.

         138.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above.

         139.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         140.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         141.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy, and low-stress

lives on small farms in which they can freely roam.

  Third Cause of Action: Violations of California’s Unfair Competition Law -- California
                            Bus. & Prof. Code § 17200, et seq.
                 (On Behalf of Plaintiff Denise Alvarado and the Class)

         142.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.



                                               - 51 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 52 of 65




       143.    Defendants’ acts and practices are not unique to the parties and are likely to

deceive a significant portion of reasonable consumers.

       144.    Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, unlawful, unfair and fraudulent. These portrayals are unlawful, unfair, and

fraudulent because Defendants offer many chickens only short and miserable lives during

which—if they are not violently killed shortly after birth—they are mutilated, live in severely

over-crowded conditions, lack sufficient space to engage in instinctive and vital behaviors, lack

viable access to the outdoors, are constantly under extreme stress and are painfully malnourished

before being sold off to painful and distressing deaths.

       145.    Defendants’ conduct, described above, is unlawful because Defendants engaged

in unfair, unlawful and fraudulent business practices in violation of California’s Unfair

Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.

       146.    Defendants’ conduct, described above, is unfair because it offends established

public policies against false and misleading advertising and is immoral, unethical, oppressive,

unscrupulous and substantially injurious to Plaintiffs and California consumers. The harms

caused by Defendants’ conduct outweigh any benefits associated with them.

       147.    Defendants’ conduct, described above, is fraudulent because it was and is likely to

deceive a significant portion of reasonable consumers, including Class members.

       148.    At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above.




                                               - 52 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 53 of 65




       149.    The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

       150.    As a direct and proximate result of Defendants’ conduct, as set forth herein,

Defendants have received ill-gotten gains and/or profits, including, but not limited to money.

Therefore, Defendants are and were unjustly enriched.

       151.    Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

       152.    Plaintiffs are entitled to an award of reasonable attorneys’ fees and costs under

California Code of Civil Procedure 1021.5 for the benefit conferred upon the general public of

the State of California by any injunctive or other relief entered herein.

Fourth Cause of Action: Violations of California’s False Advertising Law -- California Bus.
                              & Prof. Code § 17500, et seq.
                 (On Behalf of Plaintiff Denise Alvarado and the Class)

       153.    Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

       154.    Defendants’ acts and practices are not unique to the parties and are likely to

deceive a significant portion of reasonable consumers.

       155.    Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and misleading. The truth is that Defendants offer many chickens only

short and miserable lives during which—if they are not violently killed shortly after birth—they



                                                - 53 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 54 of 65




are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.

         156.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above. Defendants’ conduct, described above, is

unlawful because it violates the California False Advertising Law, California Business &

Professions Code § 17500, et seq.

         157.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         158.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         159.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

         160.   Plaintiffs are entitled to an award of reasonable attorneys’ fees and costs under

California Code of Civil Procedure 1021.5 for the benefit conferred upon the general public of

the State of California by any injunctive or other relief entered herein.




                                                - 54 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 55 of 65




Fifth Cause of Action- Violations of Maryland’s Unfair or Deceptive Trade Practices Law,
                           Md. Code Ann., Com. Law § 13-301
                   (On Behalf of Plaintiff Karine Sewell and the Class)

         161.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

         162.   Defendants’ visual portrayal of chickens on cartons of Nellie’s eggs as leading

loved, happy, healthy, and low-stress lives on small farms in which they can freely roam was,

and continues to be, false and deceptive. The truth is that Defendants offer many chickens only

short and miserable lives during which—if they are not violently killed shortly after birth—they

are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.

         163.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above. Defendants’ conduct, described above, is

unlawful because it violates Maryland’s Unfair or Deceptive Trade Practices Law, Md. Code

Ann., Com. Law § 13-301, et seq.

         164.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         165.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         166.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will



                                               - 55 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 56 of 65




continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

       167.    Plaintiffs are entitled to an award of compensatory damages and reasonable

attorneys’ fees and costs under Md. Code Comm. Law § 13-408 for the benefit conferred upon

the general public of the State of Maryland by any injunctive or other relief entered herein.

Sixth Cause of Action: Violations of North Carolina’s Unfair & Deceptive Trade Practices
                               Law, N.C. Gen. Stat. § 75-1.1
                  (On Behalf of Plaintiff Sonja Romano and the Class)

       168.    Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

       169.    Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and deceptive. The truth is that Defendants offer many chickens only short

and miserable lives during which—if they are not violently killed shortly after birth—they are

mutilated, live in severely over-crowded conditions, lack sufficient space to engage in instinctive

and vital behaviors, lack viable access to the outdoors, are constantly under extreme stress, and

are painfully malnourished before being sold off to painful and distressing deaths.

       170.    At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above. Defendants’ conduct, described above, is

unlawful because it violates North Carolina’s Unfair & Deceptive Trade Practices Law, N.C.

Gen. Stat. § 75-1.1, et seq.




                                               - 56 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 57 of 65




          171.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

          172.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

          173.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

          174.   Plaintiffs are entitled to an award of punitive and compensatory damages and

reasonable attorneys’ fees and costs under N.C. Gen. Stat. § 75-16.1 for the benefit conferred

upon the general public of the State of North Carolina by any injunctive or other relief entered

herein.

           Seventh Cause of Action: Violations of Massachusetts’s Consumer Protection Act,
                          Mass. Gen. Laws Ann. ch. 93A, § 1, et seq.
                         (On Behalf of Plaintiff Minoee Modi and the Class)

          175.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

          176.   Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and deceptive. The truth is that Defendants offer many chickens only short

and miserable lives during which—if they are not violently killed shortly after birth—they are

mutilated, live in severely over-crowded conditions, lack sufficient space to engage in instinctive




                                                - 57 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 58 of 65




and vital behaviors, lack viable access to the outdoors, are constantly under extreme stress and

are painfully malnourished before being sold off to painful and distressing deaths.

         177.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above. Defendants’ conduct, described above, is

unlawful because it violates Massachusetts’s Consumer Protection Act, Mass. Gen. Laws Ann.

ch. 93A, § 1, et seq.

         178.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         179.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         180.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will

continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

         181.   Plaintiffs are entitled to an award of punitive and compensatory damages and

reasonable attorneys’ fees and costs under Mass. Gen. Laws Ann. ch. 93A, § 1, et seq. for the

benefit conferred upon the general public of the State of Massachusetts by any injunctive or

other relief entered herein.




                                               - 58 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 59 of 65




           Eighth Cause of Action: Violations of Georgia’s Fair Business Practices Act , Ga.
                                Code Ann. § 10-1-390, et seq.
                         (On Behalf of Plaintiff Isabelle Gray and the Class)

          182.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

          183.   Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and deceptive. The truth is that Defendants offer many chickens only short

and miserable lives during which—if they are not violently killed shortly after birth—they are

mutilated, live in severely over-crowded conditions, lack sufficient space to engage in instinctive

and vital behaviors, lack viable access to the outdoors, are constantly under extreme stress and

are painfully malnourished before being sold off to painful and distressing deaths.

          184.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were willful in not knowing, that they were

false and misleading in the manner referenced above. Defendants’ conduct, described above, is

unlawful because it violates Georgia’s Fair Business Practices Act , Ga. Code Ann. § 10-1-390,

et seq.

          185.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

          186.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

          187.   Plaintiffs further seek to enjoin such unlawful and deceptive acts and practices

described above. Unless the unlawful actions of Defendants are enjoined, Defendants will



                                                - 59 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 60 of 65




continue to deceptively portray their chickens as leading loved, happy, healthy and low-stress

lives on small farms in which they can freely roam.

          188.   Plaintiffs are entitled to an award of punitive and compensatory damages and

reasonable attorneys’ fees and costs under Ga. Code Ann. § 10-1-390, et seq. for the benefit

conferred upon the general public of the State of Georgia by any injunctive or other relief entered

herein.

                                      Ninth Cause of Action: Fraud
                                        (On Behalf of the Class)

          189.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

          190.   Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and misleading. The truth is that Defendants offer many chickens only

short and miserable lives during which—if they are not violently killed shortly after birth—they

are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.

          191.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were reckless or willful in not knowing, that

they were false and misleading in the manner referenced above.

          192.   Despite this knowledge, Defendants persisted in their false portrayals on cartons

of Nellie’s eggs because these portrayals permit them to sell Nellie’s eggs to caring consumers,

and to sell them for more than they would otherwise, maximizing sales and profits at the expense

of duped consumers, including Plaintiffs.


                                               - 60 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 61 of 65




         193.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         194.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         195.   Defendants are additionally liable for punitive or exemplary damages for their

reckless, wanton, and willful disregard for Plaintiffs’—and other consumers’—right not to be

misled in making humane purchasing decisions. Defendants’ conduct in this regard is so gross

and outrageous as to evidence a high degree of moral turpitude and demonstrate such a contempt

for consumers, including Plaintiffs, as to imply criminal indifference to civil obligations.

Defendants’ conduct is directed toward the public generally, and warrants the imposition of

punitive and exemplary damages against Defendants.

                        Tenth Cause of Action: Fraudulent Misrepresentation
                                      (On Behalf of the Class)

         196.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.

         197.   Defendants’ portrayal of chickens on cartons of Nellie’s eggs as leading loved,

happy, healthy and low-stress lives on small farms in which they can freely roam was, and

continues to be, false and misleading. The truth is that Defendants offer many chickens only

short and miserable lives during which—if they are not violently killed shortly after birth—they

are mutilated, live in severely over-crowded conditions, lack sufficient space to engage in

instinctive and vital behaviors, lack viable access to the outdoors, are constantly under extreme

stress, and are painfully malnourished before being sold off to painful and distressing deaths.




                                               - 61 -
         Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 62 of 65




         198.   At all times during which Defendants made the above-referenced representations

to Plaintiffs, and to the public, Defendants knew, or were reckless or willful in not knowing, that

they were false and misleading in the manner referenced above.

         199.   Despite this knowledge, Defendants persisted in their false portrayals on cartons

of Nellie’s eggs because these portrayals permit them to sell Nellie’s eggs to caring consumers,

and sell them for more than they would otherwise, maximizing sales and profit at the expense of

duped consumers, including Plaintiffs.

         200.   The above-referenced representations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

         201.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

         202.   Defendants are additionally liable for punitive or exemplary damages for their

reckless, wanton and willful disregard for Plaintiffs’—and other consumers’—right not to be

misled in making humane purchasing decisions. Defendants’ conduct in this regard is so gross

and outrageous as to evidence a high degree of moral turpitude and to demonstrate such a

contempt for consumers, including Plaintiffs, as to imply criminal indifference to civil

obligations. Defendants’ conduct is directed toward the public generally, and warrants the

imposition of punitive and exemplary damages against Defendants.

                       Eleventh Cause of Action: Breach of Express Warranty
                                     (On Behalf of the Class)

         203.   Plaintiffs, on behalf of themselves and the Class, incorporate by reference all

allegations of the Complaint.




                                               - 62 -
          Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 63 of 65




          204.   Cartons of Nellie’s eggs contain affirmations, via the words and images

referenced above, that Defendants provide chickens loved, happy, healthy and low-stress lives on

small farms in which they can freely roam.

          205.   These affirmations were and are false. The truth is that Defendants offer many

chickens only short and miserable lives during which—if they are not violently killed shortly

after birth—they are mutilated, live in severely over-crowded conditions, lack sufficient space to

engage in instinctive and vital behaviors, lack viable access to the outdoors, are constantly under

extreme stress, and are painfully malnourished before being sold off to painful and distressing

deaths.

          206.   The above-referenced affirmations were material facts that Plaintiffs relied on,

paying premium prices for Nellie’s eggs that Defendants would not have been able to charge

absent the above-referenced representations. Plaintiffs did not receive all that they bargained for.

          207.   As a result, Plaintiffs have suffered damages in an amount to be determined at

trial.

          208.   Defendants are additionally liable for punitive or exemplary damages for their

reckless, wanton and willful disregard for Plaintiffs’—and other consumers’—right not to be

misled in making humane purchasing decisions. Defendants’ conduct in this regard is so gross

and outrageous as to evidence a high degree of moral turpitude and to demonstrate such a

contempt for consumers, including Plaintiffs, as to imply criminal indifference to civil

obligations. Defendants’ conduct is directed toward the public generally, and warrants the

imposition of punitive and exemplary damages against Defendants.




                                               - 63 -
           Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 64 of 65




                          JURY DEMAND AND PRAYER FOR RELIEF

          Plaintiffs demand a jury trial on all issues.

          Plaintiffs pray for relief as follows:

          1.      Enter a declaration that Defendants have committed the violations of law alleged

herein;

          2.      Enter an injunction and order permanently restraining Defendants from engaging

in such unlawful conduct;

          3.      Enter a permanent injunction directing Defendants cease selling Nellie’s eggs

using product packaging that (i) includes the following terms and variations thereof: love,

kindness, better lives, green grass or freedom for hens to roam where they please; (ii) includes

images of hens indoors with more than 1.2 square feet of floor space per hen; and (iii) includes

images of hens outdoors;

          4.      Declare this action to be maintainable as a class action pursuant to Fed. R. Civ. P.

23, and designate Plaintiffs as representatives of their Class, and their counsel of record as Class

counsel.

          5.      Award compensatory damages as requested herein;

          6.      Award punitive and exemplary damages as requested herein, in an amount

sufficient to punish Defendants and deter others from similar wrongdoing;

          7.      Enter judgment for interest at the legal rate on the foregoing sums;

          8.      Enter judgment for costs and attorneys’ fees, including litigation expenses

reasonably incurred in the prosecution of the action; and




                                                   - 64 -
        Case 1:19-cv-02097-KPF Document 29 Filed 07/29/19 Page 65 of 65




       9.     Award any and all other general and equitable relief as this Court may deem just

and proper.

Dated: July 29, 2019
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ____________________________
                                                            Jeanne M. Christensen
                                                            Julia Elmaleh-Sachs

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     jchristensen@wigdorlaw.com
                                                     jelmaleh-sachs@wigdorlaw.com

                                                     Asher Smith
                                                     PETA FOUNDATION
                                                     1536 16th Street, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 483-7382
                                                     Facsimile: (202) 540-2208
                                                     AsherS@petaf.org


                                                     Counsel for Plaintiffs




                                            - 65 -
